IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-73,466-01


EX PARTE GARY FITZSIMMONS, DALLAS COUNTY DISTRICT CLERK 
Respondent




ORDER TO SHOW CAUSE AND TO FILE RESPONSE 
FROM DALLAS COUNTY


 Per curiam.

O R D E R


	On March 24, 2010, this Court remanded the habeas corpus application of Kira Lynn Dodson
for findings of fact and conclusions of law.  On November 12, 2010, the District Clerk forwarded
to this Court a copy of the closing arguments given by the parties at the evidentiary hearing held by
the trial court pursuant to our remand order.  On February 24, 2011, the District Clerk forwarded a
copy of the State's response, applicant's second amended habeas corpus application, and the trial
court's findings of fact and conclusions of law.  After several inquiries were made by this Court, the
District Clerk forwarded a copy of the transcript of the evidentiary hearing itself and a copy of the
reporter's record from applicant's trial.  However, it is clear from the record before this Court that
the District Clerk has still chosen not to forward to this Court at least fifteen exhibits submitted to
the trial court on remand.   
 NOW, THEREFORE IT IS ORDERED BY THE COURT OF CRIMINAL APPEALS,
that the Dallas County District Clerk shall file a response and show cause why he should not be held
in contempt of this Court for failing to forward the complete habeas record and fulfill his duties
pursuant to Tex. Code Crim. Proc. Article 11.07, in Dallas County Cause Number W05-51859-V(A).  The Dallas County District Clerk is ordered to file, with the Clerk of this Court, either the
remaining record in this case or a sworn affidavit (and, if necessary, affidavits of other persons), on
or before October 10, 2011.   If the Respondent chooses not to forward the remaining records in this
case, the affidavits shall state facts that deny or excuse Respondent's contempt, if there are any such
facts.  The Dallas County District Clerk shall also file the response required by this order on or
before October 10, 2011.
	It is further ORDERED by this Court that the Clerk of this Court shall issue NOTICE TO
SHOW CAUSE AND TO FILE RESPONSE commanding the Dallas County District Clerk to file
said response and to show cause, in the manner and within the time specified in this Order, why
Respondent should not be held in contempt of this Court for failing to timely file the required
response and be punished for Respondent's failure to do so.  A copy of this Order shall accompany
the Notice.
 IT IS SO ORDERED ON THIS THE 28th day of SEPTEMBER, 2011.
 

Filed: September 28, 2011
Do not publish